Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “feeding the background image into a first convolution neural network by one or more computer processors to obtain a first decision;… feeding the two-dimensional color feature matrix into a second convolution neural network to obtain a second decision by the one or more computer processors;… feeding the two-dimensional texture feature matrix into a third convolution neural network to obtain a third decision by the one or more computer processors; computing a hybrid decision based on the first decision, the second decision, and the third decision; and identifying a background type in the background image based on the hybrid decision”, in conjunction with other limitations present in the independent claim, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.



Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662